Citation Nr: 1147140	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  He also had an unverified period of service with the Pennsylvania Army National Guard, reportedly between May 1989 and May 1992 and May 2001 and May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran presented testimony before a Decision Review Officer (DRO) in March 2010.  A transcript of the hearing is of record.  

The claims were remanded by the Board in July 2010 in order for the Veteran to be afforded a Board hearing.  The requested hearing was held on April 2011 before the undersigned Veterans Law Judge.  A transcript of this proceeding is also of record.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with Hodgkin's lymphoma in 2004 but the disease has been in remission since 2005.  


CONCLUSION OF LAW

The criteria for service connection for Hodgkin's lymphoma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as Hodgkin's disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for Hodgkin's lymphoma, which he contends he developed as a result of being exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  See e.g., April 2009 VA Form 21-4138; March 2010 DRO hearing transcript; April 2011 Board hearing transcript.  Service personnel records from the Veteran's period of active duty service reveal that he was stationed at Camp Lejeune between June 19, 1974 and July 9, 1974, the date of his discharge from active duty.  

The Veteran's service treatment records from his period of active duty service are devoid of reference to complaint of, or treatment for, Hodgkin's lymphoma.  Post-service medical evidence of record reveals that he was diagnosed with the disease sometime in 2004.  See November 2004 surgical pathology report from The Reading Hospital and Medical Center (final diagnosis lymph nodes, left neck, lymphadenectomy: Hodgkin's disease, nodular sclerosis type).  

Records from Berks Hematology-Oncology Associates, Ltd., reveal that that the Veteran initially presented with left posterior cervical lymphadenopathy for about five months and biopsy confirmed this as Hodgkin's lymphoma, nodular sclerosis type.  Further staging workup by CT scan showed lymphoma involving the left cervical area as well as soft tissue mass in the mediastinum located between the origin of the great vessels and trachea measuring about 2.2 x 2.1 centimeters.  PET scan also showed hypermetabilic foci in the superior mediastinum and the neck consistent with lymphoma.  Further work up by bone marrow aspiration and biopsy did not show any Hodgkin's disease.  He was started on ABVD chemotherapy and underwent four cycles, after which he refused any more treatment.  The Veteran thereafter underwent radiation consolidation.  No recurrent disease was found following this treatment and the Veteran was determined to be in remission since radiation.  See e.g. letters from Dr. D.M.L. dated May 2005, September 2005, January 2006, February 2006, June 2006 and September 2006.  

Treatment records from the VA Medical Center in Lebanon reveal that the Veteran was seen for follow-up of Hodgkin's lymphoma between November 2005 and June 2009.  On each occasion he was found to be in complete remission.  

The Veteran underwent a VA examination in August 2009, at which time his claims folder was reviewed.  The VA examiner reported on the Veteran's oncology history dating back to 2007 with onset of the condition noted to have been in 2004, and indicated that current clinical remission was noted.  The VA examiner specifically cited to VA consultation reports dated May 2007, May 2008, November 2008, and June 2009.  The Veteran reported onset in 2004 and surgery that same year.  He indicated that he underwent six rounds of chemotherapy (two medications per round) and 16 rounds of radiation therapy.  Remission was noted since this time.  Following physical examination, the conduction of diagnostic and clinical testing, and review of several CT scans, the Veteran was diagnosed with Hodgkin's lymphoma, currently in clinical remission.  

The examiner indicated that halogenated hydrocarbons are fluorinated, chlorinated, or brominated (e.g., methylene chloride chloroform, carbon tetrachloride, trichloroethylene, tetrachloroethylene).  Based upon review of medical literature regarding hydrocarbon toxicity, such toxicity is not associated with Hodgkin's lymphoma.  Based upon review of medical literature regarding causes of Hodgkin's lymphoma, hydrocarbon toxicity is not a cited cause.  Based upon medical literature, there is no evidence to support condition of Hodgkin's lymphoma, which is noted to remain in remission, is caused by or a result of drinking contaminated water containing tetrachloroethylene, etrachloroethylene, and/or perchloroethylene.  

At this juncture, the Board acknowledges that the Veteran has reported serving in the Pennsylvania Army National Guard between May 1989 and May 1992 and May 2001 and May 2003, and that this service has not been verified.  See August 2008 Request Pertaining to Military Records.  The Board also acknowledges, as noted above, that Hodgkin's disease is a chronic disorder for which service connection on a presumptive basis may be established if the disease becomes manifest within one year following discharge.  There is no evidence to suggest, however, that the Veteran was diagnosed with Hodgkin's disease between May 2003 and May 2004.  Rather, the evidence indicates that he was diagnosed at the end of 2004, which is supported by the November 2004 surgical pathology report.  See also May 2005 letter from Dr. D.M.L.  Irrespective of when he was diagnosed in 2004, presumptive periods do not apply to active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As such, the Veteran is precluded from service connection on a presumptive basis.  And while the Board also acknowledges that service connection may be granted for disability resulting from disease incurred or aggravated while performing ACDUTRA, the evidence does not support a finding that the Veteran was diagnosed with Hodgkin's lymphoma during any period of National Guard service, which he reports ended in May 2003.  38 U.S.C.A. §§ 101(24), 106. 

The evidence of record does not support the claim for service connection for Hodgkin's lymphoma.  This is so because the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  While it is true that the Veteran was diagnosed with Hodgkin's lymphoma in 2004, this disability has been in remission since 2005, as reported by both the Veteran's VA and private treating physicians.  See VA treatment records and records from Berks Hematology-Oncology Associates, Ltd.; see also August 2009 VA examination report.  As such, there is no evidence that the Veteran currently has Hodgkin's lymphoma and he has never suggested he has had a recurrence of the illness, only that the possibility of recurrence exists.  See e.g., April 2011 Board transcript.  There is also no evidence to support a finding that the Veteran had Hodgkin's lymphoma at the time he filed his claim in April 2009, or at any time during the pendency of his claim, such that the current disability requirement has been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the absence of any evidence that the Veteran has a current disability diagnosed as Hodgkin's lymphoma, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143; McClain, 21 Vet. App. at 321.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated May 2009 and June 2009.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



ORDER

Service connection for Hodgkin's lymphoma is denied.  


REMAND

The Board finds that additional development is needed before it can adjudicate the remaining claim.  

The Veteran seeks to reopen a previously denied claim for service connection for bilateral hearing loss.  Service connection for this claimed disability was denied in an August 2004 rating decision on the basis that there was no evidence showing the claimed condition exists.  The RO also noted that there was no evidence showing bilateral hearing loss began in service, was aggravated by service, or developed to a compensable degree within one year of discharge.  

In regards to claims to reopen, VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the instant case, while the RO informed the Veteran of the need to provide new and material evidence in order to reopen the claim, the notice sent by the RO did not meet the requirements as stipulated in Kent.  See letters dated May 2009 and June 2009.  On remand, the RO/AMC must provide notice to the Veteran as required in Kent. 

As the claim is being remanded for the foregoing reason, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the Pennsylvania Army National Guard and obtain complete copies of his service treatment records, to include any clinical records, and service personnel records, related to his National Guard service.  The Board notes that the Veteran reported serving in the HC 337th Emgr. Bm. located at 2601 River Road in Reading, Pennsylvania, between May 1989 and May 1992 and May 2001 and May 2003.  See February 2004 VA Form 21-526; August 2008 Request Pertaining to Military Records.  The Board also notes, however, that in a May 2005 letter from the Pennsylvania Army National Guard, Headquarters 2nd Squadron (RSTA) 104th Cavalry, located at 2601 River Road, Reading, Pennsylvania 19605, D.A.H. (Senior Personnel Services NCO) reported that the 337 ENGR BN no longer existed and had been reorganized into 2-104 CAV (RSTA) in 2003.  D.A.H. further indicated that the Veteran was no longer a member of the unit and that he did not known when the Veteran had been assigned to the unit and for how long.  D.A.H. noted that no records concerning the Veteran were at that location and recommended the RO contact TAGPA, ATTN: MILPO to see if any of the records could be located and provided.  

Finally, the RO/AMC should also obtain the Veteran's complete treatment records from the Lebanon VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for service connection for bilateral hearing loss, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the previous denial in the August 2004 rating decision (i.e., that there was no evidence showing the claimed condition exists and no evidence that bilateral hearing loss began in service, was aggravated by service, or developed to a compensable degree within one year of discharge), and of what the evidence must show in order to reopen this particular claim.

2.  Verify the dates and types of the Veteran's service in the Pennsylvania Army National Guard from the appropriate source(s).  See May 2005 letter from the Pennsylvania Army National Guard.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

3.  Obtain the Veteran's complete treatment records from the Lebanon VAMC.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


